Title: From James Madison to William C. C. Claiborne, 30 August 1804
From: Madison, James
To: Claiborne, William C. C.



Sir
Virginia. Aug. 30. 1804
The President having thought proper to avail the U. States of the continuance of your services by appointing you Governour of the territory of Orleans, in pursuance of the late Act of Congress for erecting Lou[i]siana into two territories, and providing for the temporary Govt. thereof I have the pleasure of inclosing the Commission for that purpose, with a commission providing for the administration to you of the oath of office required.
I inclose also a Commission for the Secretary of the Territory of Orleans, Commissions for the members of the legislative Council for two of the Judges of the Superior Court of the said Territory, a Commission for the Judge of the District Court of the Orleans District, and for the Attorney & Marshal of the said District; all which Commissions I request the favor of you to cause to be respectively delivered. With sentiments of great respect & consideration &c
